Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4042 Page 1 of 63

EXHIBIT 1

 
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4043 Page 2 of 63

AMENDMENT NO. 10

This amendment forms a part of Group Policy No. 510638 007 issued to the
Policyholder:

ProMedica Health Systems, Inc.

The entire policy is replaced by the policy attached to this amendment.

The effective date of these changes is January 1, 2014. The changes only apply to
disabilities which start on or after the effective date.

The policy's terms and provisions will apply other than as stated in this amendment.
Dated at Portland, Maine on March 39, 2014.

Unum Life Insurance Company of America

od ITC

Secretary

If this amendment is unacceptable, please sign below and return this amendment to
9 aoe Insurance Company of America at Portland, Maine within 90 days of March

YOUR FAILURE TO SIGN AND RETURN THIS AMENDMENT BY THAT DATE WILL
CONSTITUTE ACCEPTANCE OF THIS AMENDMENT.

ProMedica Health Systems, Inc.

 

By
Signature and Title of Officer

C.AMEND-1 AMEND-1 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000001
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4044 Page 3 of 63

 

GROUP INSURANCE POLICY

ee 6
unum NON-PARTICIPATING

 

POLICYHOLDER: ProMedica Health Systems, Inc.
POLICY NUMBER: 510638 007

POLICY EFFECTIVE DATE: January 1, 2006
POLICY ANNIVERSARY DATE: January 1
GOVERNING JURISDICTION: <Ohiow .

Unum Life Insurance Company of America (referred to‘as Unum) will provide benefits
under this policy. Unum makes this promise subject to all of this policy's provisions.

The policyholder should read this policy carefully and contact Unum promptly with any
questions. This:policy-is delivered in and is governed by the laws of the governing -
jurisdiction. and.to the extent applicable Oyen Employee Retirement income Security
Act of: 1974 (ERISA).and any amendments. This policy consists of:

- all policy provisions and any amendments and/or attachments issued,

“ employees’ signed applications; and

- the certificate of coverage.

This policy may be changed in whole or in part. Only an officer or a registrar of Unum
can approve a change. The approval must be in writing and endorsed on or attached to
this paucy. No other person, including an agent, may change this policy or waive any
part of it.

Signed for Unum at Portland, Maine on the Policy Effective Date.

EL, WMles ANAT

President Secretary

Unum Life insurance Company of America
2211 Congress Street
Portland, Maine 04122

C.FP-4 C.FP-1 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000002
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19

TABLE OF CONTENTS

SHORT TERM DISABILITY PLAN oo... ceeseeeescecstescsseseessecearecussevarnsessnaysessaerensesseaers

BENEFITS AT A GLANCE eee

LONG TERM DISABILITY PLAN oc cseccssssecenenssesnesesnsseeresesceesereversrercenensevessrsanens

CLAIM INFORMATION woes cesses

LONG TERM DISABILITY ......-sceccscsesesesessererscessrssenenseesesnenseassanesnsscansouerpatesuseacarssuaeaes
POLICYHOLDER PROVISIONS ...... cesses cesueesensaeesessenecteaseneseescegsracenssetcnseaeacaereraeaes
CERTIFICATE SECTION ooo. ees csc csecesenesnececeeerescemtesnereanescaraysevavsensareseeaaseatearseeseses
GENERAL PROVISIONS ooo erence sense ee cevansssneeeeesesrsissuanensssauenessevetensetes

SHORT TERM DISABILITY oo... ccc ccscesescecssnscenees
BENEFIT INFORMATION o.oo... cesses cseeetereetesieesreneneern

OTHER BENEFIT FEATURES oa ccscusesenecesesesenssesnensscecaneeenessssoeseecsndeeseanssassees
LONG TERM DISABILITY co.cc cstscecessstascesesceccutescescesuecsnerensecnierensenenerserseesessiess
BENEFIT INFORMATION wo. eccccccccseescseeeeseecae sesecueceegessaedesssseseeaersesistsearesenevateseanren
OTHER BENEFIT FEATURES. 0c. sc scscesecsstsesessossnscsenetsenescarssuasctstietareeieensttees

TOC-1 (1/1/2014) REV-1

PagelD.4045 Page 4 of 63

B@G-STD-1
B@G-STD-1

. B@G-LTD-1

B@G-LTD-1

teed DCU 4
-STO-CLM-1

LTO-CLM-1
LTD-CLM-1
EMPLOYER-1
CC.FP=4
EMPLOYEE-1

pee ee ST OP BENST
wT DPBEN-1

STD-OTR-1
LTD-BEN-1
LTD-BEN-1

wre TOR OTRe1

SERVICES-1
GLOSSARY-1

UA-POL-LTD/STD-510638007-000003
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4046 Page 5 of 63

BENEFITS AT A GLANCE

SHORT TERM DISABILITY PLAN
This short term disability ian provides financial protection for eu by paying a portion of your income
while you are disabled. The amount you receive is based on the amount you earned before your
disability began and the weekly benefit option that you chose. in some cases, you can receive disability
payments even if you work while you are disabled.

EMPLOYER'S ORIGINAL PLAN
EFFECTIVE DATE: January 1, 2006

PLAN YEAR:

January 1, 2006 to January 1, 2007 and each following January 1 to January 1
POLICY NUMBER: 510638 007
ELIGIBLE GROUP(S}:

All Full-Time Hourly Associates of ProMecica North Region budgeted for 70 or more hours per
pay period in active employment in the United States with the Employer

MINIMUM HOURS REQUIREMENT:
Employees must work a minimum of 35 budgeted hours per pay period.
WAITING PERIOD:

For employees in an eligible group on or before January 1, 2006; First of the month following 90
days of continuous active employment

For eanployecs entering an eligible group afer January 1, 2006 but before January 1, 2014: First of the
month following 90 days of continuous active enployment

For employees entering an eligible group after Tanuary 1, 2014: First of the month following the date you
enler an eligible group

You must be in continuous active employment in an eligible group during the specified waiting period.
CREDIT PRIOR SERVICE:

Unum wil apply any prior period of work with your Employer, or any prior perlod of work with St.
Luke's Hospital toward the waiting period to determine your eligibility date.

WHO PAYS FOR THE COVERAGE:

Option A

Your Employer pays the cost of your coveraqa.

Option 5

You and your Employer share the cost of your coverage.
ELIMINATION PERIOD:

Option A

The iater of:

~ the date the injury occurs for disability due to an injury; or
- 7 days for disability due to a sickness; or

B@G-STD-1 (1/1/2014) REV-1

UA-POL-LTD/STD-5 10638007-000004
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4047 Page 6 of 63

~ the date your accumulated sick leave payments end, If applicable.

if, because of your disability, you are hospital confined as an inpatient, benefits begin immediately
or the date your accumulated sick leave payments end, whichever is later,

Option 8

The later of:

~ the date the injury occurs for disability due to an injury: or

- 7 days for disability due to a sickness; or

- the date your accumulated sick leave payments end, ifapplicable.

Hf, because of your disability, you are hospital confined as an inpatient, benefits begin immeciately
or the date your accumulated sick leave payments end, whichever is later.

Benefits begin the day afler the elimination period Is completed.
WEEKLY BENEFIT:

Option 4

60% of weekly earnings to a maximum benefit of $500 per week

Your payment may be reduced by deductible sources of income and disability earnings.
Some disabilities may not be covered under this plan.

Option B
60% of weekly eamings to a maximum benefit of $4,000 per week

Your payment may be reduced by deductible sources of Income and disability earnings.
Some disabilities may not be covered under this plan.

MAXIMUM PERIOD OF PAYMENT:

Option A

13 weeks

Option B

13 weeks
Premium payments are required for your coverage white you are receiving payments under this plan.
Your Short Term Disability plan does not cover disabilities due to an occupational sickness or injury.
REHABILITATION AND RETURN TO WORK ASSISTANCE BENEFIT:

10% of your gross disability payment to a maximum benefit of $250 per week.

In addition, we will make weekly payments to you for 3 weeks following the date your disabiity
ends If we determine you are no longer disabled while:

- youare participating in the Rehabilitation and Retum to Work Assistance program; and
~ you are not able to find employment.

OTHER FEATURES:
Minimum Benefit

The above items are only highlights of this plan. For a full description of your coverage, cominue
reading your certificate of coverage section.

B@G-STD-2 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000005
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4048 Page 7 of 63

The pian Includes enratiment, risk management and other support services related to your Employer's
Benefit Program.

B@G-STD-3 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000006
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4049 Page 8 of 63

BENEFITS AT A GLANCE

LONG TERM DISABILITY PLAN
This tong term disability plan provides financial protectian for you by paying a portion of your Income while
you aré disabled, The amount you recelve is based on the amount you earned before your disability
egan. In some cases, you can receive disability payments even if you work while you are disabled.

EMPLOYER'S ORIGINAL PLAN
EFFECTIVE DATE: January 1, 2009

POLICY NUMBER: 510638 007
ELIGIBLE GROUP(S):

Group 1
All Full-Time Hourly Associates of ProMedica North Region budgeted for 70 or more hours per
pay period In active employment in the United States with the Employer

Group 2
Alt Full-Time Salaried Aesociates of ProMedica North Region budgeted for 70 or more hours per
pay period in active employment in the United States with the Employer

MINIMUM HOURS REQUIREMENT:
Employees must work a minimum of 35 budgeted hours per pay period.

WAITING PERIOD:

All fulltime sdaried employees of ProNiedica North Region
For employees in an éligible graup on or before January 7, 2009: None

For employees entering an eligible group after January 1, 2009: First of the month following the
date you enter an eligible group

vou must bein continuous active employment in an eligible group during thse specified waiting
period.

All fulltime hourly employees of ProMedica North Region
For employees in an eligible group on or before January 1, 2009: First of the month following 90
days of continuous active employment

For employees entering an eligible graup affer January 1, 2009 but before January 1, 2014: First
of the month following 90 days of cantinuous active employment

For employees entering an eligible group afler January 1, 2014: First of the month following the
date you enter an eligible group

You must be In continuous active employment in an eligible group during the specified waiting
period.

REHIRE:

lf your employment ends and you are rehired wilhin 12 months, your previous work while in an
eligible group will apply toward the walting period. All other policy provisions apply.

CREDIT PRIOR SERVICE:

Unum wil apply any prior period of work with your Employer, or any prior period of work with St.
Luke's Hospital toward the waiting pertad to determine your eligibility date.

B@G-LTD-1 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000007
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4050 Page 9 of 63

WHO PAYS FOR THE COVERAGE:
‘You pay the cost of your coverage.
ELIMINATION PERIOD:
90 days
Benefits begin the day after the elimination period is completed.
MONTHLY BENEFIT:
60% of monthly earnings to a maximum benefit of $7,500 per month.

Your payment may be reduced by deductible sources of income and disability earnings.
Some disabilities may not be covered or may have limited coverage under this plan.

MAXIMUM PERIOD OF PAYMENT:

Age at Disability Maximum Petiod of Payment
ess than age 60 0 age 65, bul not less than 5 years

Age 60 6G months
Age 64 48 months
Age 62 42 months
Age $3 36 months
Age 64 30 months
Age 65 24 months
Age 66 21 months
Age 87 18 months
Age 68 15 months
Age 69 and over 12 months

No premium payments are required for your coverage while you are receiving payments under this plan.
REHABILITATION AND RETURN TO WORK ASSISTANCE BENEFIT:
10% of your gross disability payment to a maximum benefit of $1,000 per month.

in addition, we will make monthly payments to you for 3 months following the date your disabilily
ends if we determine you are no longer disabled while:

- you aré parlicipating in the Rehabilitation and Return to Work Assistance program: and
you are not able to find employment.

DEPENDENT CARE EXPENSE BENEFIT:

While you are participating in Unum's Rehabiitation and Retum to Work Assistance program, you

may receive payments to cover ceriain dependent care expenses limited to the following
amounts:

Dependent Care Expense Benefit Amount: $350 per month, per dependent

Dependent Care Expense Maximum Benefit Amount; $1,000 per month for all eligible dependent
care expenses combined

B@G-LTD-2 (1/1/2014) REV-1

UA-POL-LTD/STD-5 10638007-000008
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4051 Page 10 of 63

TOTAL BENEFIT CAP:
The total benefit payable to you on a monthly basis (including all benefits provided under this
pian) will not exceed 100% of your monthly earnings. However, if you are participating in Unum's

ehabilitation and Return to Work Assistance program, the total benefit payable to you ona

monthly basis {including all benefits provided under this plan) will not exceed 110% of your
monthly earnings.

OTHER FEATURES:
Continuity of Coverage
Minimum Benefit
Pre-Existing: 3/12
Survivor Benefit
Work Life Assistance Program

The above items are only highlights of this plan. For a full description of your coverage, continue
reading your certificate of coverage section.

The plan includes enrollment, risk management and other support services related to your Employer's
Benefit Pragram.

B@G-LTD-3 (1/1/2014) REV-1

UA-POL-LTD/STD-5 10638007-000009
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4052 Page 11 of 63

CLAIM INFORMATION

SHORT TERM DISABILITY
WHEN DO YOU NOTIFY UNUM OF A CLAIM?

We encourage you to notify us of your claim as soon as possible, so that a claim
decision can be made in a timely manner. Written notice of a claim should be sent
within 30 days after the date your disability begins. However, you must send Unum
written proot of your claim no later than 90 days after your elimination period. If tis
not possible to give proof within 90 days, it must be given no later than 1 year after
the time proof is otherwise required except in the absence of legal capacity.

The claim form ts available from your Employer, or you can request a claim form
from us. If you do not receive the form from Unurr within 15 days of your request,
send Unum written proof of claim without waiting for the form.

You must notify us immediately when you return to work in any capacity.

HOW DO YOU FILE A CLAIM?

You and your Employer must fil out your own sections of the claim form and then
give it to your attending physician. Your physician should fill out his or her section of
the form and send it directly to Unum.

WHAT INFORMATION (S NEEDED AS PROOF OF YOUR CLAIM?
Your proof of claim, provided at your expense, must show.

that you are under the regular care of a physician;

the appropriate documentation of your weekly earnings;

the date your disability began;

the cause of your disability;

the extent of your disability, including restrictions and limitations preventing you
from performing your regular eccupation, and

- the name and address of any hospital or institution where you received
treatment, including all attending physicians.

i i ' t 1

We may request that you send proof of continuing disability indicating that you are
under the regular care of a physician. This proof, provided at your expense, must be
received within 45 days of a request by us.
In some cases, you will be required to give Unum authorization to obtain additional
medical information and to provide non-medical information as part of your proof of
claim, or proof of continuing disability, Unum will deny your claim, or stop sending
you payments, if the appropriate information is not submitted.

TO WHOM WILL UNUM MAKE PAYMENTS?
Unum will make payments to you.

WHAT HAPPENS IF UNUM OVERPAYS YOUR CLAIM?

Unum has the right to recover any overpayments due to:

STD-CLM-1 (14/2014) REV-1

UA-POL-LTD/STD-510638007-000010
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4053 Page 12 of 63

- fraud;
- any error Unum makes in processing a claim, and
- your receipt of deductible sources of income.

You must reimburse us in full. We will determine the method by which the
repayment is to be made.

Unum will not recover more money than the amount we paid you.

STD-CLM-2 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000011
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4054 Page 13 of 63

CLAIM INFORMATION

LONG TERM DISABILITY
WHEN DO YOU NOTIFY UNUM OF A CLAIM?

We encourage you to notify us of your claim as soon as possibie, so that a claim
decision can be made in a timely manner. Written notice of a claim should be sent
within 30 days after the date your disability begins, However, you must send Unum
written proof of your claim no later than 90 days after your elimination period. If itis
not possible to give proof within 90 days, it must be given no later than 1 year after
the time proof is otherwise required except in the absence of legal capacity.

The claim form is available from your Employer, or you can request a claim form
from us. If you do not receive the form from Unum within 15 days of your request,
send Unum written proof of claim without waiting for the form.

You must notify us immediately when you return to work in any capacity.
HOW DO YOU FILE A CLAIM?

You and your Employer rnust fill out your own sections of the claim form and then
give it to your attending physician. Your physician should fill out his or her section of
the form and send it directiy to Unum.

WHAT INFORMATION IS NEEDED AS PROOF OF YOUR CLAIM?
Your proof of claim, provided at your expense, must show.

that you are under the regular care of a physician,

the appropriate documentation of your monthly earnings;

the date your disability began;

the cause of your disability; |

- the extent of your disability, including restrictions and limitations preventing you
from performing your regular occupation, and

- the name and address of any hospital or institution where you received

treatment, including all attending physicians.

' 4 t 1

We may request that you send proof of continuing disability indicating that you are
under the regular care of a physician. This proof, provided at your expense, must be
received within 45 days of a request by us.
In some cases, you will be required to give Unum authorization to obtain additional
medical information and to provide non-medical information as part of your proof of
claim, or proof of continuing disability. Unum will deny your claim, or stop sending
you payments, if the appropriate information is not submitted.

TO WHOM WILL UNUM MAKE PAYMENTS?
Unum will make payments to you.

WHAT HAPPENS [F UNUM OVERPAYS YOUR CLAIM?

Unum has the right to recover any overpayments due to:

LTD-CLM-1 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000012
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4055 Page 14 of 63

- fraud:
- any error Unum makes in processing a claim, and
- your receipt of deductible sources of income.

You must reimburse us in full. We will determine the method by which the
repayment is to be made.

Unum will not recover more money than the amount we paid you,

LTD-CLM-2 (1/1/2014) REV-1

UA-POL-LTD/STD-510638067-000013
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4056 Page 15 of 63

POLICYHOLDER PROVISIONS
WHAT IS THE COST OF THIS INSURANCE?
SHORT TERM DISABILITY

The initial premium for each plan is based on the initial rate(s) shown in the Rate
information Amendment(s).

Premium payments aré required for an insured while he or she is receiving Short
Term Disability payments under this plan.

INITIAL RATE GUARANTEE AND RATE CHANGES

Refer to the Rate Information Amendment(s).
LONG TERM DISABILITY

The initial premium for each plan is based on the initial rate{s} shown in the Rate
Information Amendment(s}.

WAIVER OF PREMIUM

Unum does not require premium payments for an insured while he or she is
receiving Long Term Disability payments under this plan.

INITIAL RATE GUARANTEE AND RATE CHANGES
Refer to the Rate Information Amendment(s).
WHEN [S PREMIUM DUE FOR THIS POLICY?

Premium Due Dates: Premium due dates are based on the Premium Due Dates
shown in the Rate Information Amendment(s).

The Polleyholder must send ail premiums to Unum on cr before their respective
due date, The premium must be paid in United States dollars.

WHEN ARE INCREASES OR DECREASES IN PREMIUM DUE?
Premium increases or decreases, for other than salary changes, which take effect
during a plan month are adjusted and due on the next premium due date following
the change. Changes will not be pro-rated daily.

Premium increases or decreases due to salary changes should be adjusted on the
first day of the next plan year,

If prerniums are paid on other than a monthly basis, premiums for increases and
decreases will result in a monthly pro-rated adjustment on the next premium due
date.

Unurn will only adjust premium for the current plan year and the prior plan year, [hn
the case of fraud, premium adjustments will be made for all pian years.

EMPLOYER-1 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000014
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4057 Page 16 of 63

WHEN ARE INCREASES OR DECREASES IN PREMIUM DUE?

Premium increases or decreases which take effect during a policy month are
adjusted and due on the next premium due date following the change. Changes will
not be pro-rated daily.

If premiums are paid on other than a monthly basis, premiums for increases and
decreases will result in a monthly pro-rated adjustment on the next premium due
ate.

Unum will only adjust premium for the current policy year and the prior policy year.
In the case of fraud, premium adjustments will be made for all policy years.

WHAT INFORMATION DOES UNUM REQUIRE FROM THE POLICYHOLDER?
The Policyholder must provide Unum with the following on a regular basis:

- information about employees:
who are eligible to become insured;
whose amounts of coverage change; and/or
«whose coverage ends;
- occupational information and any other information that may be required to
manage a claim, and
~ any other information that may be reasonably required.

Policyholder records that, in Unum's opinion, have a bearing on this policy will be
available for review by Unum at any reasonable time.

Clerical error or ornission by Unum will not:

- prevent an employee from receiving coverage;

~ affect the amount of an insured's coverage; or

- cause an employee's coverage to begin or continue when the coverage would not
otherwise be effective.

WHO CAN CANCEL OR MODIFY THIS POLICY OR A PLAN UNDER THIS POLICY?
This policy or a plan under this policy can be cancelled:

- by Unum: or
- by the Policyholder.

Unum may cancel or modify this policy or a pian if.

- there is less than 25% participation of those eligible employees who pay all or part
of their premium for a plan; or

- there is less than 75% participation of those eligible employees who pay all or part
of their premium for a plan; or

- there is less than 100% participation of those eligible employees for a Policyholder

aid plan;

- the Bolicyholder does not promptly provide Unum with information that is
reasonably required;

- the Policyholder fails to perform any of its obligations that relate to this policy;

EMPLOYER-2 (1/4/2014) REV-1

UA-POL-LTD/STD-5 10638007-000015
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4058 Page 17 of 63

~ fewer than 25 employees are insured under a plan;

~ the premium is not paid in accordance with the provisions of this policy that specify
whether the Policyholder, the employee, or both, pay(s) the premiums;

~ the Policyholder does not promptly report to Unum the names of any employees
who are added or deleted from the eligible group;

- Unum determines that there is a significant change, in the size, occupation or age
of the eligible group as a result of a corporate transaction such as a merger,
divestiture, acquisition, sale, or reorganization of the Policyholder and/or its
employees; or

- the Policyholder fails to pay any portion of the premium within the 45 day grace
period.

lf Unum cancels or modifies this policy or a plan for reasons other than the
Policyholder's failure to pay premium, a written notice will be delivered to the
Policyholder at least 31 days prior to the cancellation date or modification date. The
Policyholder may cancel this policy or a plan if the modifications are unacceptable.

Unum also reserves the right to set a participation requirement for each coverage
option under a plan and to cancel an option if the participation requirement is not
met,

If any portion of the premium is not paid during the grace period, Unum will either
cancel or modify the policy or plan automatically at the end of the grace period, The
Policyholder is liable for premium for coverage during the grace period. The
Policyholder must pay Unum ali premium due for the full period each plan is in force.

The Policyholder may cancel this policy or a plan by written notice delivered to
Unum atleast 31 days prior to the cancellation date. When both the Policyhalder
and Unum agree, this policy or a plan can be cancelled on an earlier date. If Unum
or the Policyholder cancels this policy or a plan, coverage will end at 12:00 midnight
on the last day of coverage.

If this policy or a plan is cancelled, the cancellation will not affect a payable claim.

- the Policyholder does not promptly provide Unum with information that is
reasonably required; a

- the Policyholder fails to perform any of its obligations that relate to this policy:

- fewer than 10 employees are insured under a plan;

- the premium is net paid in accordance with the provisions of this policy that specify
whether the Policyholder, the employee, or both, pay{s) the prermums;

- the Policyhoider does not promptiy report to Unurn the names of any employees
who are added or deleted from the eligible group;

- Unum determines that there is a significant change, in the size, occupation or age
of the eligible group as a result of a corporate transaction such as a merger,
divestiture, acquisition, sale, or reorganization of the Policyholder and/or its
employees; or

- the Palicyholder faiis to pay any portion of the premium within the 31 day grace
period.

if Unum cancels or modifies this policy or a plan for reasons other than the
Policyholder's failure to pay premium, a written notice will be delivered to the

Policyholder at least 31 days prior to the cancellation date or modification date. The
Policyholder may cancel this policy or a plan if the modifications are unacceptable.

EMPLOYER-3 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000016
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4059 Page 18 of 63

If any portion of the premium is not paid during the grace period, Unum will either
cancel or modify the policy or plan automatically at the end of the grace period. The
Policyholder is liable for premium for coverage during the grace period. The
Policyholder must pay Unum all premium due for the full period each plan is in force.

The Policyholder may cancel this policy or a plan by written notice delivered to
Unurn atleast 31 days prior to the cancellation date. When both the Policyhoider
and Unum agree, this policy or a plan can be cancelled on an earlier date. If Unum
of the Policyholder cancels this policy or a plan, coverage will end at 12:00 midnight
on the last day of coverage.

If this policy or a plan is cancelled, the cancellation will not affect a payable claim.

WHAT HAPPENS TO AN EMPLOYEE'S COVERAGE UNDER THIS POLICY WHILE
HE OR SHE [8 ON A FAMILY AND MEDICAL LEAVE OF ABSENCE?

We will continue the employee's coverage in accordance with the policyholder's
Human Resource policy on family and medical leaves of absence if premium
payments continue and the policyholder approved the employee's leave in writing.
Coverage will be continued until the end of the later of:
1. the leave period required by the federal Family and Medical Leave Act of 1993
and any amendments; or

2. the leave period required by applicable state law.
if the policyholder's Human Resource policy doesn't provide for continuation of an
employee's coverage during a family and medical leave of absence, the employee's
coverage will be reinstated when he or she returns to active employment.
We will not:
- apply a new waiting period,
- apply a new pre-existing conditions exclusion; or
- require evidence of insurability.

DIVISIONS, SUBSIDIARIES OR AFFILIATED COMPANIES INCLUDE:
FOR SHORT TERM DISABILITY:
NAME/LOCATION (CITY AND STATE)

Refer to the contract file correspondence for a listing of names and locations
approved by Unum.

FOR LONG TERM DISABILITY:
NAME/LOCATION (CITY AND STATE)

Refer to the contract file correspondence for a listing of names and locations
approved by Unurn.

EMPLOYER-4 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000017
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4060 Page 19 of 63

CERTIFICATE SECTION

Unum Life Insurance Company of America {referred to as Unurn} welcomes you as a
client.

This is your certificate of coverage as long as you are eligible for coverage and you
become insured. You will want to read it carefully and keep it in a safe place.

Unum has written your certificate of coverage in plain English. However, a few terms
and provisions are written as required by insurance law. If you have any questions
about any of the terms and provisions, please consult Unum's claims paying office.
Unum will assist you in any way to heip you understand your benefits.

If the terms and provisions of the certificate of coverage (issued to you) are different
from the policy (issued to the policyholder), the policy will govern. Your coverage may
be cancelled or changed in whole or in part under the terms and provisions of the policy.

The policy is delivered in and is governed by the laws of the governing jurisdiction and
to the extent applicable by the Employee Retirement incorne Security Act of 1974
(ERISA) and any amendments. When making a benefit determination under the policy,
Unum has discretionary authority to determine your eligibility for benefits and to interpret
the terns and provisions of the policy.

For purposes of effective dates and ending dates under the group policy, all days begin
at 12:01 a.m. and end at 12:00 midnight at the Policyholder's address.

Unurn Life Insurance Company of America
2211 Congress Street
Portland, Maine 04122

CC.FP-1 (4/1/2014) REV-1

UA-POL-LTD/STD-510638007-000018
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4061 Page 20 of 63

GENERAL PROVISIONS
WHAT IS THE CERTIFICATE OF COVERAGE?

This certificate of coverage is a written statement prepared by Unum and may
inciude attachments. It tells you:

- the coverage for which you may be entitled;
- to whom Unum will make a payment; and
- the limitations, exclusions and requirements that apply within a plan.

WHEN ARE YOU ELIGIBLE FOR COVERAGE?

if you are working for your Employer in an eligible group, the date you are eligible for
coverage is the later of:

- the plan effective date; or
- the day after you complete your waiting period.

WHEN DOES YOUR COVERAGE BEGIN?
For the Short Term Disability plan:
These plans provide different benefit options. When you first become eligible for
coverage, you may apply for any option, however, you cannot be coverad under
more than one option under each plan ata time.
Your Employer pays 100% of the cost of your coverage for Option A. If you don't
apply for any other option you will automatically be covered under Option A at 12:01
a.m. on the date you are eligible for coverage.
You and your Employer share the cost of your coverage for any other option. You
will be covered at 12:01 a.m. on the date you are eligible for coverage, if you apply
for insurance on or before that date.

if you first become eligible for coverage after the plan effective date, you will be
covered at 12:01 a.m. on the later of:

- the date you are eligible for coverage, if you apply for insurance on or before that
date; or

- the date you apply for insurance, if you apply within 31 days after your eligibility
date.

For the Long Term Disability plan:

When your Employer pays 100% of the cost of your coverage under a plan, you will
be covered at 12:01 a.m. on the date you are eligible for coverage.

When you and your Employer share the cost of your coverage under a plan or when
you pay 100% of the cost yourself, you will be covered at 12:01 a.m. on the latest of:

- the date you are eligible for coverage, if you apply for insurance on or before that
date;

EMPLOYEE-1 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000019
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4062 Page 21 of 63

~ the date you apply for insurance, if you apply within 31 days after your eligibility
ate; or
~ the date Unum approves your application, if evidence of insurability is required.

Evidence of insurability is required if you:

- afte alate applicant, which means you apply for coverage more than 31 days after
the date you are eligible for coverage: or
- voluntarily cancelled your coverage and are reapplying.

An evidence of insurability form can be obtained from your Employer.

WHEN CAN YOU CHANGE YOUR COVERAGE BY CHOOSING ANOTHER

Hourly Employees

You can change your coverage by applying for a different option only during an
annual enrollment period or within 31 days of a change in status. You can
increase your coverage by one level or decrease your coverage any number of
evels.

Unum and your Employer determine when the annual enrollment period begins and
ends, A change in coverage that is made during an annual enrollment period will
begin at 12:07 a.m. on the first day of the next plan year.

A change in coverage due to a change in status will begin at 12:01 a.m. on the later
of.

- the date of the change in status, if you apply on or before that date; or
- the date you apply, if you apply within 37 days after the date of the change in
status.

Changes in coverage must be consistent with the change in status.

WHAT IF YOU ARE ABSENT FROM WORK ON THE DATE YOUR COVERAGE
WOULD NORMALLY BEGIN?

if you are absent from work due to injury, sickness or temporary leave of absence,
your coverage will begin on the date you retum to active employment.

ONCE YOUR COVERAGE BEGINS, WHAT HAPPENS IF YOU ARE TEMPORARILY
NOT WORKING?

If you are on a leave of absence, and if premium is paid, you will be covered for up
to the end of the month following 90 days from the date your leave of absence
begins.

WHEN WILL CHANGES TO YOUR COVERAGE TAKE EFFECT?

Once your coverage begins, any increased or additional coverage will take effect
immediately if you are in actve employment or If you are on a covered leave of
absence. If you are not in active employment due to injury or sickness, any
increased or additional coverage will begin on the date you return to active
employment.

EMPLOYEE-2 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000020
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4063 Page 22 of 63

Any decrease in coverage will take effect immediately but will not affect a payable
claim that occurs prior to the decrease.

WHEN WILL CHANGES TO YOUR COVERAGE TAKE EFFECT?

Once your coverage begins, any increased or additional coverage due to a change
in your weekly earnings or due to a plan change requested by your Employer wiil
take effect immediately if you are in active employment or if you are on a covered
leave of absence. If you are not in active employment due to injury or sickness, any
increased or additional coverage will begin on the date you return to active
employment.

Any decrease in coverage will take effect immediately but will not affect a payable
ciaim that occurs prior to the decrease.

WHEN DOES YOUR COVERAGE END?
Your coverage under the policy or a plan ends on the earliest of:

the date the policy or a plan is cancelled:

the date you no longer are in an eligible group;

the date your eligible group is no longer covered;

the last day of the period for which you made any required contributions; or

the last day you are in active employment except as provided under the covered
leave of absence provision.

Unum will provide coverage for a payable claim which occurs while you are covered
under the policy or plan.

WHAT ARE THE TIME LIMITS FOR LEGAL PROCEEDINGS?
You can start legal action regarding your claim 60 days after proof of claim has been
given and up to 3 years from the time proof of claim is required, unless otherwise
provided under federal law.

HOW CAN STATEMENTS MADE IN YOUR APPLICATION FOR THIS COVERAGE
BE USED?

Unum considers any statements you or your Employer make in a signed application
for coverage a representation and not a warranty. If any of the statements you or
your Employer make are not complete and/or not true at the time they are made, we
can:

- reduce or deny any claim, or
- cancel your coverage from the original effective date.

We will use only statements made in a signed application as a basis for doing this.
If the Employer gives us information about you that is incorrect, we will:
- use the facts to decide whether you have coverage under the plan and in what

amounts; and
- make a fair adjustment of the premium.

EMPLOYEE-3 (1/1/2014) REV-1

UA-POL-LTD/STD-510838007-000021
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4064 Page 23 of 63

HOW WILL UNUM HANDLE INSURANCE FRAUD?

Unum wants to ensure you and your Employer do not incur additional insurance
costs as a result of the undermining effects of insurance fraud. Unum promises to
focus on all means necessary to support fraud detection, investigation, and
prosecution.

It is a crime if you knowingly, and with intent to injure, defraud or deceive Unum, or
provide any information, including filing a claim, that contains any false, incomplete
or misleading information. These actions, as well as submission of materially false
information, will result in denial of your claim, and are subject to prosecution and
punishment to the full extent under state and/or federal law. Unum will pursue all
appropriate legal remedies in the event of insurance fraud.

DOES THE POLICY REPLACE OR AFFECT ANY WORKERS' COMPENSATION OR
STATE DISABILITY INSURANCE?

The policy does not replace or affect the requirements for coverage by any workers
compensation or state disability insurance.

DOES YOUR EMPLOYER ACT AS YOUR AGENT OR UNUM'S AGENT?

For purposes of the policy, your employer acts on its own behalf or as your agent.
Under no circumstances will your Employer be deemed the agent of Unum.

EMPLOYEE-4 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000022
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4065 Page 24 of 63

SHORT TERM DISABILITY

BENEFIT INFORMATION
HOW DOES UNUM DEFINE DISABILITY?
You are disabled when Unum determines that due to your sickness or Injury:
- you are unable to perform the material and substantial duties of your regular
occupation: and
- you are not working in any occupation.

We wiil continue to pay you a disability benefit after you have received benefits
under this plan for at least 4 consecutive weeks if:

- you begin performing at least one of the material and substantial duties of your
regular occupation or another occupation, and

~ you have a 20% or more loss in weekly earnings due to the same sickness or
injury.

You must be under the regular care of a physician in order to be considered
disabled.

The loss of a professional or occupational license or certification does not, in itself,
constitute disability.

We may require you to be examined by a physician, other medical practitioner
and/or vocational expert of our choice. Unum will pay for this examination. We can
require an examination as often as itis reasonable todo so. We may also require
you to be interviewed by an authorized Unum Representative.

HOW LONG MUST YOU BE DISABLED BEFORE YOU ARE ELIGIBLE TO RECEIVE
BENEFITS?

OPTION A
You must be continuously disabled through your elimination period.

If your disability is the resuit of an injury that occurs while you are covered under the
plan, benefits begin on the later of:

- the date the injury occurs; or
- the date your accumulated sick leave payments end, if applicable.

if your disability is the result of a sickness, your elimination period is the later of:

- 7 days; or
- the date your accumulated sick leave payments end, if applicable.

If, because of your disability, you are hospital confined, benefits begin immediately
or the date your accumulated sick leave payments end, whichever Is later.

STD-BEN-1 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000023
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4066 Page 25 of 63

OPTION B
You must be continuously disabled through your elimination period.

If your disability is the result of an injury that occurs while you are covered under the
plan, benefits begin on the later of:

- the date the injury occurs; or
- the date your accumulated sick leave payments end, if applicable.

If your disability is the result of a sickness, your elimination period is the later of:

~ 7 days; or
- the date your accumulated sick leave payments end, if applicable.

If, because of your disability, you are hospital confined, benefits begin immediately
or the date your accurnulated sick leave payments end, whichever is later.

WHEN WILL YOU BEGIN TO RECEIVE PAYMENTS?

You will begin to receive payments when we approve your claim, providing the
elimination period has been met and you are disabled. We will send you a payment
weekly for any period for which Unum is liable.

After the elimination period, if you are disabled for less than 1 week, we will send
you 1/7th of your payment for each day of disability.

HOW MUCH WILL UNUM PAY YOU IF YOU ARE DISABLED?
We will follow this process to figure your payment:
OPTION A
1. Multiply your weekly earnings by 60%.
2. The maximum weekly benefit is $500.
3. Compare the answer from Item 1 with the maximurn weekly benefit. The lesser
of these two amounts is your gross disability payment.
4. Subtract from your gross disability payment any deductible sources of income.
The amount figured in Item 4 is your weekly payment.
OPTION B
1. Multiply your weekly earnings by 60%.
2. The maximum weekly benefit is $1,000.
3. Compare the answer from item 1 with the maximum weekly benefit. The lesser

of these two amounts is your gross disability payment. ;
4. Subtract from your gross disability payment any deductible sources of income.

The arnount figured in ltern 4 is your weekly payment.

STD-BEN-2 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000024
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4067 Page 26 of 63

WHAT ARE YOUR WEEKLY EARNINGS?

"Weekly Earnings" means your gross weekly income from your Employer in effect
just prior to your date of disability. Weekly earnings are computed based on 1/2 of
our bi-weekly base pay, not to exceed the amount based on your regular schedule.
t includes your total income before taxes. It is prior to any deductions made for pre-
tax contributions to 4 qualified deferred compensation plan, Section 125 plan, or
flexible spending account. It does not include income received from commissions,
bonuses, overtime pay in excess of your regular schedule, shift differential or any
other extra compensation, or income received from sources other than your
mployer.

WHAT WILL WE USE FOR WEEKLY EARNINGS IF YOU BECOME DISABLED
DURING A COVERED LEAVE OF ABSENCE?

If you become disabled while you are on a covered leave of absence, we will use
your weekly earnings from your Employer in effect just prior to the date your
absence begins.

HOW MUCH WILL UNUM PAY YOU IF YOU ARE DISABLED AND WORKING?

We will send you the weekly payrnent if you are disabled and your weekly disability
earnings, if any, are less than 20% of your weekly earnings.

if you are continuously partially disabled and your weekly disability earnings are
- from 20% through 80% of your weekly earings, we will pay you the lesser of.

1. 50% of your weekly payment; or
2. your weekly earnings less earnings while partially disabled and less any of the
deductible sources of income.

This is the amount Unum will pay you for each week.

Unum may require you to send proof of your disability earnings each week, We will
adjust your weekly payment based on your disability earnings.

As part of your proof of disability earnings, we can require that you send us
appropriate financial records which we believe are necessary to substantiate your
income,

HOW CAN WE PROTECT YOU IF YOUR DISABILITY EARNINGS FLUCTUATE?

if your disability eamings routinely fluctuate widely from week to week, Unum may
average your disability earnings over the most recent 3 weeks to determine if your
claim should continue.

If Unum averages your disability earnings, we will not terminate your claim unless
the average of your disability earnings from the last 3 weeks exceeds 80% of weekly
earings.

We will not pay you for any week during which disability earnings exceed 80% of
weekly earings.

STD-BEN-3 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000025
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4068 Page 27 of 63

WHAT ARE DEDUCTIBLE SOURCES OF INCOME?

Unum will subtract from your gross disability payment the following deductible
sources of income:

1.

The ammount that you receive or are entitled to receive as disability income
payments under any:

- state compulsory benefit act or law,
- automobile liability insurance policy.
- other group insurance plan.

The amount that you receive:

- under Title 46, United States Code Section 688 (The Jones Act).
- from a third party (after subtracting attorney's fees) by judgment, settlement or
otherwise.

The amount that you:

- receive as disability payments under your Employer's retirement pian.

- voluntarily elect to receive as retirement payments under your Employer's
retirement pian.

- receive as retirement payments when you reach the later of age 62 or normal
retirement age, as defined in your Employer's retirement plan.

Disability payments under a retirement plan will be those benefits which are paid
due to disability and do not reduce the retirement benefit which would have been
paid if the disability had not occurred.

Retirement payments will be those benefits which are based on your Employer's
contribution to the retirement plan. Disability benefits which reduce the
retirement benefit under the plan will also be considered as a rétirement benefit.

Regardless of how the retirement funds from the retirernent plan are distributed,
Unum will consider your and your Employer's contributions to be distributed
simultaneously throughout your lifetime,

Amounts received do not include amounts rolled over or transferred to any
eligible retirement plan. Unum will use the definition of eligible retirernent plan as
defined in Section 402 of the Internal Revenue Code including any future
amendments which affect the definition.

Unurn will only subtract deductible sources of income which are payable as a result
of the same disability.

WHAT ARE NOT DEDUCTIBLE SOURCES OF INCOME?

Unum will not subtract from your gross disability payment income you receive fram,
but not limited to, the following:

- 401(k} plans
+ profit sharing plans
- thrift plans

STD-BEN-4 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000026
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4069 Page 28 of 63

tax sheltered annuities

stock ownership plans

non-qualified plans of deferred compensation
pension plans for partners

military pension and disability income plans
credit disability insurance

franchise disability income plans

a retirement plan from another Employer
individual retirernent accounts (IRA)
individual disability income plans
salary continuation or accumulated sick leave plans

WHAT IF SUBTRACTING DEDUCTIBLE SOURCES OF INCOME RESULTS INA
ZERO BENEFIT? (Minimum Benefit)

1 t ‘ q i i + t t ! £

The minimurr weekly payment is: $25.
Unum may apply this amount toward an outstanding overpayment.

WHAT IF UNUM DETERMINES YOU MAY QUALIFY FOR DEDUCTIBLE INCOME
BENEFITS?

When we determine that you may qualify for benefits under item(s) 1 in the
deductible sources of income section, we will estimate your entitlement to these
benefits. We can reduce your payment by the estimated amounts if such benefits:

- have not been awarded; and
- have not been denied; or
- have been denied and the denial is being appealed.

Your Short Term Disability payment will NOT be reduced by the estimated amount if
you:

~ apply for the disability payments under Item(s) 1 in the deductible sources of
inceme section and appeal your denial to all administrative levels Unum feels are
necessary; and

- sign Unum's payment option form. This form states that you promise to pay us
any overpayment caused by an award.

If your payment has been reduced by an estimated amount, your payment will be
adjusted when we receive proof:

- of the amount awarded: or

- that benefits have been denied and all appeals Unum feels are necessary have
been completed. [n this case, a lump sum refund of the estimated amount will be
rade to you.

If you receive a lump sum payment from any deductible sources of income, the lump
sum will be pro-rated on a weekly basis over the time period for which the sum was

given. If no time period is stated, the sum will be pro-rated on a weekly basis to the
end of the maximum period of payment.

STD-BEN-5 (1/1/2014) REV-1

UA-POL-LTD/STD-$ 10638007 -000027
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4070 Page 29 of 63

HOW LONG WILL UNUM CONTINUE TO SEND YOU PAYMENTS?
OPTION A

Unum will send you a payment each week up to the maximum period of payment.
Your maximum period of payment is 13 weeks during a continuous period of
isability.

OPTION B

Unum will send you a payment each week up to the maximum period of payment.
YOu maximum period of payment is 13 weeks during a continuous period of
isability.

WHEN WILL PAYMENTS STOP?

We wil stop sending you payments and your claim will end on the earliest of the
following:

- after 4 consecutive weeks of payments, when you are able to return to work in
your regular occupation on a part-time basis but you choose not to;

- the end of the maximum period of payment,

~ the date you are no longer disabled under the terms of the plan, unless you are
eligible to receive benefits under Unum's Rehabilitation and Return to Work
Assistance program;

+ the date you fail to submit proof of continuing disability,

- after 12 months of payments if you are considered to reside outside the United
States or Canada. You will be considered to reside outside these countries when
you have been outside the United States or Canada for a total period of 6 months
or more during any 12 consecutive months of benefits;

- the date your disability earnings exceed the amount allowable under the pian,

- the date you die.

WHAT DISABILITIES ARE NOT COVERED UNDER YOUR PLAN?

Your plan does not cover any disabilities caused by, contributed to by, or resulting
from your:

- occupational sickness or injury, however, Unum will cover disabilities due to
occupational sicknesses or injuries for partners or sole proprietors who cannot be
covered by a workers’ compensation law.

intentionally self-inflicted injuries,

active participation in a riot.

ioss of a professional license, occupational license or certification.

commission of a crime for which you have been convicted.

Your plan will not cover a disability due to war, declared or undeclared, or any act of
War.

Unum will not pay a benefit for any pericd of disability during which you are
incarcerated.

STD-BEN-6 (1/1/2014) REV-1

UA-POL-LTD/STD-5 10638007-000028
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4071 Page 30 of 63

WHAT HAPPENS IF YOU RETURN TO WORK FULL TIME AND YOUR DISABILITY
OCCURS AGAIN?

1. If your current disability is related to or due to the same cause(s) as your prior
disability for which Unum made a payment:

Unum will treat your current disability as part of your prior claim and you will not
have to complete another elimination period when you are performing any
occupation for your Employer on 2 full time basis for 14 consecutive days or less.

If you return to work on the 15th day, your current disability will be treated as a
new claim. The new claim will be Subject to all of the provisions of this plan and
you will be required to satisfy a new elimination period.

2. If your current disability is unrelated to your prior disability for which Unum made
a payment:

Unum will treat your current disability as part of your prior claim and you will not
have to complete another elimination period when you are performing any
occupation for your Employer on a full time basis for less than 1 full day.

Your disability, as outlined above, will be subject to the same terms of the plan as
your prior claim.

If you do not satisfy item 1 or 2 above, your disability will be treated as a new claim
and will be subject to all of the policy provisions.

If you become entitled to payments under any other group short term disability plan,
you will not be eligible for payments under the Unum plan.

STO-BEN-7 (1/1/2014) REV-1

UA-POL-LTD/STD-§10638007-000029
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4072 Page 31 of 63

SHORT TERM DISABILITY

OTHER BENEFIT FEATURES

HOW CAN UNUM'S REHABILITATION AND RETURN TO WORK ASSISTANCE
PROGRAM HELP YOU RETURN TO WORK?

Unum has a vocational Rehabilitation and Return to Work Assistance program
available to assist you in returning to work. We will determine whether you are
eligible for this prograrn, at our sole discretion. In order to be eligible for
rehabilitation services and benefits, you must be medically able fo engage ina return
to work program.

Your claim file will be reviewed by one of Unum's rehabilitation professionals to
determine if a rehabilitation program might help you return to gainful employment.
As your file is reviewed, medical and vocational information will be analyzed to
determine an appropriate return to work program.

We will make the final determination of your eligibility for participation in the
program.

We will provide you with a written Rehabilitation and Return to Work Assistance plan
developed specifically for you.

The rehabilitation program may include at our sole discretion, but is not limited to,
the following services and benefits:

coordination with your Employer to assist you to return to work;
adaptive equipment or job accommodations to allow you to work;
vocational evaluation to determine how your disability may impact your
employment options;

- job placement services;

- resume preparation;

- job seeking skills training, or

- education and retraining expenses for a new occupation.

WHAT ADDITIONAL SENEFITS WILL UNUM PAY WHILE YOU PARTICIPATE IN A
REHABILITATION ANO RETURN TO WORK ASSISTANCE PROGRAM?

We will pay an additional disability benefit of 10% of your gross disability payment to
a maximum benefit of $250 per week.

This benefit is not subject to policy provisions which would otherwise increase or
reduce the benefit amount such as Deductible Sources of Income.

in addition, we will make weekly payments to you for 3 weeks following the date your
disability ends if we determine you are no longer disabled while:

- you are participating in the Rehabilitation and Return to Work Assistance program;
an
- you are not able to find employment.

This benefit payment may be paid in a lump sum.

STD-OTR-1 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000030
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4073 Page 32 of 63

wae WILL REHABILITATION AND RETURN TO WORK ASSISTANCE BENEFITS

Benefits for the Rehabilitation and Return to Work Assistance program will end on
the earliest of the following dates:

- the date Unum determines that you are no longer eligible to participate in Unum's
Rehabilitation and Return to Work Assistance program, or
- any other date on which weekly payments would stop in accordance with this plan.

STD-OTR-2 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000031
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4074

LONG TERM DISABILITY

BENEFIT INFORMATION
HOW DOES UNUM DEFINE DISABILITY?

You are disabled when Unum determines that:

Page 33 of 63

- you are limited from performing the thateérial and substantial duties of your

regular occupation due to your sickness or injury; and

- you have a 20% or more loss in your indexed monthly earnings due to the same

sickness or injury.

After 24 months of payments, you are disabied when Unum determines that due to
the same sickness or injury, you are unable to perform the duties of any gainfui
occupation for which you are reasonably fitted by education, training or experience.

You must be under the regular care of a physician in order to be considered
disabled.

The loss of a professional or occupational license or certification does not, in itself,

constituie disability.

We may require you to be examined by a physician, other medical practition

er

and/or vocational expert of our choice. Unum will pay for this examination. We can
require an examination as often as it is reasonable to do so, We may also require

you to be interviewed by an authorized Unum Representative.

HOW LONG MUST YOU BE DISABLED BEFORE YOU ARE ELIGIBLE TO RECEIVE

BENEFITS?

You must be continuously disabled through your elimination period. Unum will
treat your disability as continuous if your disability stops for 30 days or less during
the elimination period. The days that you are nol disabled will not count toward your

elimination period.
Your elimination period is 90 days.
CAN YOU SATISFY YOUR ELIMINATION PERIOD IF YOU ARE WORKING?

Yes. if you are working while you are disabled, the days you are disabled will count

toward your elimination period.

WHEN WILL YOU BEGIN TO RECEIVE PAYMENTS?

You will begin to receive payments when we approve your claim, providing the
elimination period has been met and you are disabled. We will send you a payment

monthly for any period for which Unum is liable.

LTD-BEN-1 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000032
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4075 Page 34 of 63

HOW MUCH WILL UNUM PAY YOu IF YOU ARE DISABLED?
We will follow this process to figure your payment:

1. Multiply your monthly earnings by 60%.

2. The maximum monthly benefit is $7,500.

3. Compare the answer from itern 1 with the maximum monthly benefit. The lesser
of these two amounts is your gross disability payment.

4, Subtract from your gross disability payment any deductible sources of income.

The amount figured in Itam 4 is your monthly payment.
WILL UNUM EVER PAY MORE THAN 100% OF MONTHLY EARNINGS?

The total benefit payable to you on a monthly basis (including all benefits provided
under this plan) will not exceed 100% of your monthiy earnings. However, if you are
articipating in Unum's Rehabilitation and Return to Work Assistance program, the
otal benefi payable te you on a monthly basis (including all benefits provided under

this plan) will not exceed 110% of your monthly earnings.

WHAT ARE YOUR MONTHLY EARNINGS?

“Monthly Earnings" means your gross monthly income from your Employer in effect
just prior to your date of disability. Monthly earnings are your monthly base pay, not
0 exceed the amount based on your regular schedule. It includes your total incorne
before taxes. It is prior to any deductions made for pre-tax contributions to a
qualified deferred compensation plan, Section 125 plan, or flexible spending
account. It does not include income received from commissions, bonuses, overtime
pay in excess of your regular schedule, shift differential or any other extra

compensation or income received from sources cther than your Employer.

WHAT WILL WE USE FOR MONTHLY EARNINGS IF YOU BECOME DISABLED
DURING A COVERED LEAVE OF ABSENCE?

If you become disabled while you are on a covered leave of absence, we will use
your monthly earnings from your Empioyer in effect just prior to the date your
absence begins.

HOW MUCH WILL UNUM PAY YOU IF YOU ARE DISABLED AND WORKING?
We will send you the monthly payment if you are disabled and your monthly
disability earnings, if any, are less than 20% of your indexed monthly earnings,
due to the same sickness or injury.
If you are disabled and your monthly disability earnings are from 20% through 80%
of your indexed monthly earnings, due to the same sickness or injury, Unum will
figure your payment as follows:
During the first 12 months of payments, while working, your monthly payment will not

be reduced as long as disability earnings plus the gross disability payment does not
exceed 100% of indexed monthly earnings.

1. Add your monthly disability earnings to your gross disability payment.
2, Compare the answer in Item 1 to your indexed monthly earnings.

LTD-BEN-2 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000033
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4076 Page 35 of 63

If the answer from Item 1 is less than or equal to 100% of your indexed monthly
earnings, Unum will not further reduce your monthly payment.

If the answer from Item 1 is more than 100% of your indexed monthly earings,
Unum will subtract the amount over 100% from your monthly payment.

After 12 months of payments, while working, you will receive payments based on the
percentage of income you are losing due to your disability.

1. Subtract your disability earnings from your indexed monthly earnings.

2. Divide the answer in Item 1 by your indexed monthly earnings. This is your
percentage of lost earnings.

3. Multiply your monthly payment by the answer in Item 2.

This is the amount Unum will pay you each month.

Unum may require you to send proof of your monthly disability earnings at least
quarterly. We will adjust your payment based on your quarterly disability earnings.

As part of your proof of disability earnings, we can require that you send us
appropriate financial records which we believe are necessary to substantiate your
income.

After the elimination period, if you are disabled for less than 1 month, we will send
you 1/30 of your payment for each day of disability.

HOW CAN WE PROTECT YOU IF YOUR DISABILITY EARNINGS FLUCTUATE?
lf your disability eamings routinely fluctuate widely from month to month, Unum may
average your disability earnings over the most recent 3 months to detarmine if your
claim should continue.
if Unum averages your disability earnings, we will not terminate your claim unless
the average of your disability earnings from the last 3 months exceeds 80% of
indexed monthly earnings.

We will not pay you for any month during which disability earnings exceed 80% of
indexed monthly earnings.

WHAT ARE DEOUCTIBLE SOURCES OF INCOME?

Unum will subtract from your gross disability payment the following deductible
sources of incame:

1. The amount that you receive or are entitled to receive under.
~ a workers’ compensation law.
- an occupational disease law.
- any other act or law with similar intent.

2. The amount that you receive or are entitled to receive as disability income
payments under any:

LTD-BEN-3 (1/1/2014) REV-14

UA-POL-LTD/STD-510638007-000034
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4077 Page 36 of 63

6,

- state compulsory benefit act or law.
- other group insurance plan.
- governmental retirement system as a result of your job with your Employer.

The amount that you, your spouse and your children receive or are entitled to
receive as disability payments because of your disability under:

- the United States Social Security Act.
- the Canada Pension Plan.

- the Quebec Pension Plan.

- any similar plan or act.

The amount that you receive as retirement payments or the amount your spouse
and children receive as retirement payments because you are receiving
retirement payments under:

- the United States Social Security Act.
- the Canada Pension Plan.

- the Quebec Pension Plan.

- any similar plan or act.

The amount that you:

- receive as disability payments under your Employer's retirement plan.

- voluntarily elect te receive as retirernent payments under your Employer's
retirement plan.

- receive as retirement payments when you reach the later of age 62 or normal
retirement age, as defined in your Employer's retirement plan.

Disability payments under a retirement plan will be those benefits which are paid
due to disability and do not reduce the retirement benefit which would have been
paid if the disability had not occurred.

Retirement payments will be those benefits which are based on your Employer's
contribution to the retirement plan. Disability benefits which reduce the
retirement benefit under the plan will also be considered as a retirement benefit.

Regardiess of how the retirement funds frorn the retirement plan are distributed,
Unum will consider your and your Employer's contributions to be distributed
simultaneously throughout your lifetime.

Amounts received do not include amounts rolled over or transferred to any
eligible retirement plan. Unurn will use the definition of eligible retirement plan as
defined in Section 402 of the Internal Revenue Code including any future
amendments which affect the definition.

The amount that you receive under Title 46, United States Code Section 688
(The Jones Act).

With the exception of retirement payments, Unum will only subtract deductible
sources of income which are payable as a result of the sare disability.

LTD-BEN-4 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000035
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4078 Page 37 of 63

We will not reduce your payment by your Social Security retirernent income if your
disability begins after age 65 and you were already receiving Social Security
retirement payments.

WHAT ARE NOT DEDUCTIBLE SOURCES OF INCOME?

Unum will not subtract from your gross disability payment income you receive from,
but not limited to, the following:

401(k) plans

profit sharing plans

thrift plans

tax sheltered annuities

stock ownership plans

non-qualified plans of deferred compensation
pension plans for partners

military pension and disability incorne plans
credit disaonity insurance

franchise disability income plans

a retirement plan from another Employer
individual retrement accounts (IRA)
individual disability income plans

no fault motor vehicle plans

- salary continuation or accumulated sick leave plans

WHAT IF SUBTRACTING DEDUCTIBLE SOURCES OF INCOME RESULTS IN A
ZERO BENEFIT? (Minimum Benefit)

t ' t 4 t ! r ' t ' § t t s

The minimum monthly payment is the greater of.

- $100; or
- 10% of your gross disability payment.

Unum may apply this amount toward an outstanding overpayment.

WHAT HAPPENS WHEN YOU RECEIVE A COST OF LIVING INCREASE FROM
DEDUCTIBLE SOURCES OF INCOME?

Once Unum has subtracted any deductible source of income from your gross
disability payment, Unum will not further reduce your payment due to a cost of living
increase from that source.

WHAT IF UNUM DETERMINES YOU MAY QUALIFY FOR DEDUCTIBLE INCOME
BENEFITS?

When we determine that you may qualify for benefits under ltern(s) 1, 2 and 3 in the
deductible sources of income section, we will estimate your entitlement to these
benefits. We can reduce your payment by the estimated amounts if such benefits:

- have not been awarded, and

- have not been denied: or
- have been denied and the denial is being appealed.

LTD-BEN-S (1/1/2014) REV-1

UA-POL-LTD/STD-5 10638007 -000036
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4079 Page 38 of 63

Your Long Term Disability payment will NOT be reduced by the estimated amount if
you:

- apply for the disability payments under terns) 1, 2 and 3 in the deductible sources
income section and appeal your denial to all administrative levels Unum feels
are necessary, and
- sign Unum's payment option farm. This form states that you promise to pay us
any overpayment caused by an award.

i you payment has been reduced by an estimated amount, your payment will be
adjusted when we receive proof:

- of the amount awarded; or

- that benefits have been denied and ail appeals Unurn feels are necessary have
been completed. In this case, a lump sum refund of the estimated arnount will be
made to you.

if you receive a lump sum payment from any deductible sources of income, the lump
surn will be pro-rated on a monthly basis over the time period for which the sum was
given. If no time period is stated, we will use a reasonable one.

HOW LONG WILL UNUM CONTINUE TO SEND YOU PAYMENTS?

Unum will send you a payment each month up to the maximum period of payment.
Your maximum period of payment is based on your age at disability as follows:

 

Age at Disability Maximum Period of Payment
Less than age 60 To age 65, but not less than S years
Age 60 60 months

Age 61 48 months

Age 62 42 months

Age 63 36 months

Age 64 30 months

Age 65 24 months

Age 66 21 months

Age 67 18 months

Age 68 15 months

Age 69 and over 12 months

WHEN WILL PAYMENTS STOP?

We will stop sending you payments and your claim will end on the earliest of the
following:

- during the first 24 months of payments, when you are able to work in your regular
occupation on a part-time basis but you choose not to;

- after 24 months of payments, when you are able to work in any gainful occupation
on a part-time basis but you choose not to;

- if you are working and your monthly disability earnings exceed 80% of your
indexed monthly earnings, the date your earnings exceed 80%;

- the end of the maximum period of payment;

LTD-BEN-6 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000037
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4080 Page 39 of 63

- the date you are no longer disabled under the terms of the plan, unless you are
eligible to receive benefits under Unurn's Rehabilitation and Return to Work
Assistance program,

- the date you fail to submit proof of continuing disability;

- after 12 months of payments if you are considered to reside outside the United
States or Canada. You will be considered to reside outside these countries when
you have been outside the United States or Canada for a total period of 6 months
or more during any 12 consecutive months of benefits;

- the date you die.

WHAT DISABILITIES HAVE A LIMITED PAY PERIOD UNDER YOUR PLAN?

The lifetime curnulative maximum benefit period for ail disabilities due to mental
illness and disabilities based primarily on self-reported symptoms is 24 months.
Only 24 mons of benefits will be paid for any combination of such disabilities even
if the disabilities:

- are not continuous; and/or
- are not related.

Unum will continue to send you payments beyond the 24 month period if you meet
one or both of these conditions:

1. If you are confined to a hospital or institution at the end of the 24 month period,
Unum will continue to send you payments during your confinement.

lf you are still disabled when you are discharged, Unum will send you payments
for a recovery period of up to 90 days.

if you become reconfined at any time during the recovery period and remain
confined for at least 14 days in a row, Unum will send payments during that
additional confinement and for one additional recovery period up to 80 more
days.

2. In addition to Iter 1, if, after the 24 month period for which you have received
payments, you continue to be disabled and subsequently become confined to a
hospital or institution for at least 14 days in a row, Unurr will send payments
during the length of the reconfinement.

Unum will not pay beyond the limited pay period as indicated above, or the
maximum period of payment, whichever occurs first.

Unum will not apply the mental illness limitation to dementia if itis a result of:

- stroke;

- trauma;

- viral infection;

- Alzheimer's disease: or

- other conditions not listed which are not usually treated by a mental health
provider or other qualified provider using psychotherapy, psychotropic drugs, or
other similar methods of treatment.

LTD-BEN-7 (1/1/2014) REV-14

UA-POL-LTD/STD-5 10638007-000038
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4081 Page 40 of 63

WHAT DISABILITIES ARE NOT COVERED UNDER YOUR PLAN?

Your plan does not cover any disabilities caused by, contributed to by, or resulting
from your:

intentionally self-inflicted injuries.

active participation in a riot.

loss of a professional license, occupational license or certification.
commission of a crirne for which you have been convicted.
pre-existing condition.

aon ot Fl UF

Your plan will not cover a disability due to war, declared or undeclared, or any act of
wal.

Unum will not pay a benefit for any period of disability during which you are
incarcerated.

WHAT IS A PRE-EXISTING CONDITION?

You have a pre-existing condition when you apply for coverage when you first
become eligible if:

~ you received medical treatment, consultation, care or services including diagnostic
measures, or took prescribed drugs or medicines in the 3 months just prior fo your
effective date of coverage: and

- the disability begins in the first 12 months after your effective date of coverage.

Hourly Employees
in addition, this plan will not cover an increase in your coverage made at an annual

enrollment pericd or change in status if you have a pre-existing condition. You have
a pre-existing condition if.

- you received medical treatment, consultation, care or services including diagnostic

measures, or took prescribed drugs or medicines in the 3 months just prior to the
date your coverage increased, and

- the disability begins in the first 12 months after your coverage increased.

WHAT HAPPENS IF YOU RETURN TO WORK FULL TIME WITH THE
POLICYHOLDER AND YOUR DISABILITY OCCURS AGAIN?

if you have a recurrent disability, Unum will treat your disability as part of your prior
claim and you will not have to complete another elimination period if:

- you were continuously insured under the plan for the period between the end of
your prior claim and your recurrent disability; and
- your recurrent disability occurs within 6 months from the end of your prior claim.

Your recurrent disability will be subject to the same terms of the plan as your prior
claim and will be treated as a continuation of that disability.

Any disability which occurs after 6 months from the date your prior claim ended will
be treated as a new claim. The new claim will be subject to all of the policy
provisions, including the elimination period.

LTO-BEN-8 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000039
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4082 Page 41 of 63

If you become entitled to payments under any other group long term disability plan,
you will not be eligible for payments under the Unurn plan.

LTD-BEN-9 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000040
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4083 Page 42 of 63

LONG TERM DISABILITY

OTHER BENEFIT FEATURES

WHAT BENEFITS WILL BE PROVIDED TO YOU OR YOUR FAMILY IF YOU DIE OR
ARE TERMINALLY ILL? (Survivor Benefit)

When Unum receives proof that you have died, we will pay your eligible survivor a
lump surn benefit equal to 3 months of your gross disability payment if, on the date
of your death:

- your disability had continued for 180 or more consecutive days; and
- YOU were receiving or were entitied to receive payments under the plan.

If you have no eligible survivors, payment will be made to your estate, unless there
is none. in this case, no payment will be made.

However, we will first apply the survivor benefit to any overpayment which may exist
on your claim.

You may receive your 3 month survivor benefit prior to your death if you have been
diagnosed as terminally ill.

We will pay you a lump sum amount equal to 3 months of your gross disability
payment if:

- you have been diagnosed with a terminal illness or condition;

~ your life expectancy has been reduced to less than 12 months; and

- YOU are receiving monthly payments.

Your right to exercise this aption and receive payment is subject to the following:

- you must make this election in writing to Unum; and

- your physician must certify in writing that you have a terminal illness or condition
and your life expectancy has been reduced to less than 12 months.

This benefit is available to you on a voluntary basis and will only be payable once.

lf you elect to receive this benefit prior to your death, no 3 month survivor benefit will
be payable upon your death.

WHAT IF YOU ARE NOT IN ACTIVE EMPLOYMENT WHEN YOUR EMPLOYER
CHANGES INSURANCE CARRIERS TC UNUM? (Continuity of Coverage)

When the plan becomes effective, Unum will provide coverage for you if:

~ you are notin active employment because of a sickness or injury; and
- you were covered by the prior policy.

Your coverage is subject to payment of premium.
Your payment will be limited to the ammount that would have been paid by the prior

carrier, Unum will reduce your payment by afy amount for which your prior carrier is
liable.

LTD-OTR-1 (1/1/2014) REV-1

UA-POL-LTD/STD-5 10638007-00004 1
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4084 Page 43 of 63

WHAT IF YOU HAVE A DISABILITY DUE TO A PRE-EXISTING CONDITION WHEN
YOUR ih taal CHANGES INSURANCE CARRIERS TO UNUM? (Continuity of
overage

Unum may send a payment if your disability results from a pre-existing condition if,
you were:

- in active employment and insured under the plan on its effective date; and
- insured by the prior policy at the time of change.

In order to receive a payment you must satisfy the pre-existing condition provision
under:

1. the Unum plan, or
2. the prior carrier's plan, if benefits would have been paid had that policy remained
in force.

If you do not satisfy Item 1 or 2 above, Unum will not make any payments,

if you satisfy Item 1, we will determine your payments according to the Unum plan
provisions.

If you only satisfy Item 2, we will administer your claim according to the Unum plan
provisions. However, your payment will be the lesser of:

a. the monthly benefit that would have been payable under the terms of the prior
plan if ithad remained inforce; or
b, the monthly payment under the Unum plan.

Your benefits will end on the earlier of the following dates:

1. the end of the maximum benefit period under the plan; or
2. the date benefits would have ended under the prior plan if t had remained in
orce,

HOW CAN UNUM'S REHABILITATION AND RETURN TO WORK ASSISTANCE
PROGRAM HELP YOU RETURN TO WORK?

Unum has a vocational Rehabilitation and Return to Work Assistance program
available to assist you in returning to work. We will determine whether you are
eligible for this program, at our sole discretion. In order to be eligible for
rehabilitation services and benefits, you must be medically abie to engage in a return
to work program.

Your claim file will be reviewed by one of Unum's rehabilitation professionals to
determine if a rehabilitation program might help you return to gainful employment.
As your file is reviewed, medical and vocational information wall be analyzed to
determine an appropriate return to work program.

We will make the final determination of your eligibility for participation in the
program.

LTD-OTR-2 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000042
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4085 Page 44 of 63

We will provide you with a written Rehabilitation and Retum to Work Assistance plan
developed specifically for you,

The rehabilitation program may include at our sole discretion, but is not limited to,
the following services arid benefits:

- coordination with your Employer to assist you to retum to work
- adaptive equipment or job accommodations to allow you to work;
- vocational evaluation to determine how your disability may impact your
_employment options,
job placement services;
resume preparation;
job seeking skills training; or
education and retraining expenses for a new occupation.

WHAT ADDITIONAL BENEFITS WILL UNUM PAY WHILE YOU PARTICIPATE IN A
REHABILITATION AND RETURN TO WORK ASSISTANCE PROGRAM?

We will pay an additional disability benefit of 10% of your gross disability payment to
a maximum benefit of $1,000 per month.

re ee

This benefit is not subject to policy provisions which would otherwise increase or
reduce the benefit ammount such as Deductible Sources of Income. However, the
Total Benefit Cap will apply.

in addition, we will make monthly payments to you for 3 months following the date
your disabilily ends if we determine you are no longer disabled while:

- you are participating in the Rehabilitation and Return to Work Assistance program,
an
- you are not able to find employment

This benefit payment may be paid in a lump sum.

bane WILL REHABILITATION AND RETURN TO WORK ASSISTANCE BENEFITS

Benefits for the Rehabilitation and Return to Work Assistance program will end on
the earliest of the following dates:

- the date Unum determines that you are no longer eligible to participate in Unum's
Rehabilitation and Return to Werk Assistance program; or

- any other date on which monthly payments would stop in accordance with this
plan.

WHAT ADDITIONAL BENEFIT IS AVAILABLE FOR DEPENDENT CARE EXPENSES
TO ENABLE YOU TO PARTICIPATE IN UNUM'S REHABILITATION AND RETURN
TO WORK ASSISTANCE PROGRAM?

While you are participating in Unum's Rehabilitation and Retum to Work Assistance
program, we will pay a Dependent Care Expense Benefit when you are disabled and
you:

1. are incurring expenses to provide care for a child under the age of 15; and/or

LTD-OTR-3 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000043
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4086 Page 45 of 63

2. Start incurring expenses to provide care for a child age 15 or older or a family
member who needs personal care assistance.

The payment of the Dependent Care Expense Benefit will begin immediately after
you start Unurn’s Rehabilitation and Return to Work Assistance program.

Our payment of the Dependent Care Expense Benefit will:

1. be $350 per month, per dependent, and
2. not exceed $1,000 per month for all dependent care expenses combined.

To receive this benefit, you must provide satisfactory proof that you are incurring
expenses that entitle you to the Dependent Care Expense Benefit.

Dependent Care Expense Benefits will end on the earlier of the following:
1. the date you are no longer incurring expenses for your dependent;
2. the date you no longer participate in Unum's Rehabilitation and Return to Work

Assistance program: or
3. any other date payments would stop in accordance with this plan.

LTD-OTR-4 (1/1/2014) REV-1

UA-POL-LTD/STD-5 10638007-000044
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4087 Page 46 of 63

OTHER SERVICES

These services are also available from us as part of your Unurn Long Term Disability
plan.

IS THERE A WORK LIFE ASSISTANCE PROGRAM AVAILABLE WITH THE PLAN?

We do provide you and your dependents access to a work life assistance program
designed to assist you with problems of daily living.

You can call and request assistance for virtually any personal or professional issue,
from helping find a day care or transportation for an elderly parent, to researchin
possible colleges for a child, to helping to deal with the stress of the workplace. this
work life program is available for everyday issues as well as crisis support.

This service is also available to your Employer.

This program can be accessed by a 1-800 telephone number available 24 hours a
day, 7 days a week or online through a website.

Information about this prograrr can be obtained through your plan administrator.

HOW CAN UNUM HELP YOUR EMPLOYER IDENTIFY AND PROVIDE WORKSITE
MODIFICATION?

A worksite modification might be what is needed to allow you to perform the material
and substantial duties of your regular occupation with your Employer. One of our
designated professionals will assist you and your Employer to identify a modification
we agree is likely to help you remain at work or return to work. This agreement will
be in writing and must be signed by you, your Employer and Unurr.

When this occurs, Unum will reimburse your Employer for the cost of the
modification, up to the greater of:

~ $1,000; or
- the equivalent of 2 months of your monthly benefit.

This benefit is available to you on a one time only basis.

HOW CAN UNUM'S SOCIAL SECURITY CLAIMANT ADVOCACY PROGRAM
ASSIST YOU WITH OBTAINING SOCIAL SECURITY DISABILITY BENEFITS?

In order to be eligible for assistance from Unum's Social Security claimant advocacy
program, you must be receWing monthly payments from us. Unum can provide
expert advice regarding your claim and assist you with your application or appeal.
Receiving Social Security benefits may enable:

- you to receive Medicare after 24 months of disability payments;

- you to protect your retirement benefits; and

- your family to be eligible for Social Security benefits.

We can assist you in obtaining Social Security disability benefits by:

SERVICES-1 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000045
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4088 Page 47 of 63

- helping you find appropriate legal representation;
- obtaining medical and vocational evidence; and
- reimbursing pre-approved case management expenses.

SERVICES-2 (1/1/2014) REV-1

UA-POL-LTD/STD-5 10638007-000046
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4089 Page 48 of 63

GLOSSARY

ACTIVE EMPLOYMENT means you are working for your Employer for earnings that
are paid regularly and that you are performing the material and substantial duties of

your regular occupation. You must be working at least the minimum number of hours
as described under Eligible Group(s) in each plan.

Your work site must be:

- your Employer's usual place of business;
- an alternative work site at the direction of your Employer, including your home; or
- @ location to which your job requires you to travel.

Normal vacation is considered active employment.
Temporary and seasonal workers are excluded from coverage.

ANNUAL ENROLLMENT PERIOD means a period of time before the beginning of each
pian year.

CHANGE IN STATUS means a change in status as defined in the regulations under
internal Revenue Code section 125, unless your Employer's cafeteria plan document or
human resource policy contains more restrictive provisions. In that event, your
Employer may restrict the situations where you can change your coverage.

DEDUCTIBLE SOURCES OF INCOME means income from deductible sources listed in
the plan which you receive or are entitled to receive while you aré disabled, This
income will be subtracted from your gross disability payment.

DEPENDENT means:

- your child(ren) under the age of 15; and
- your child(ren) age 15 or over or a family member who requires personal cate
assistance.

DISABILITY EARNINGS means the earnings which you receive while you are disabled
and oy plus the earnings you could receive if you were working to your maximum
capacity.

ELIMINATION PERIOD means a period of continuous disability which must be satisfied
before you are eligible to receive benefits from Unum.

EMPLOYEE means a person who is in active employment in the United States with the
Employer.

EMPLOYER means the Policyholder, and includes any division, subsidiary or affiliated
company named in the policy.

EVIDENCE OF INSURABILITY means a statement of your medical history which Unum
will use to determine if you are approved for coverage. Evidence of insurability will be
at Unum's expense.

GLOSSARY-1 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000047
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4090 Page 49 of 63

GAINFUL OCCUPATION means an occupation that is or can be expected to provide
you with an income within 12 months of your return to work, that exceeds:

80% of your indexed monthly earnings, if you are working; or
60% of your indexed monthly earnings, if you are not working. .

GRACE PERIOD means the period of time following the premium due date during
which premiurr payment may be made.

GROSS DISABILITY PAYMENT means the benefit amount before Unum subtracts
deductible sources of income and disability earnings.

HOSPITAL OR INSTITUTION means an accredited facility licensed to provide care and
treatment for the condition causing your disability.

INDEXED MONTHLY EARNINGS means your monthly earnings adjusted on each
anniversary of benefit payments by the lesser of 10% or the current annual percentage
increase in the Consumer Price Index. Your indexed monthly earnings may increase or
remain the sarne, but will never decrease.

The Consumer Price Index (CPI-U) is published by the U.S. Department of Labor.
Unum reserves the right to use some other similar measurement if the Department of
Labor changes or stops publishing the CPI-U,

Indexing is only used as a factor in the determination of the percentage of lost earnings
while you are disabled and working and in the determination of gainful occupation.

INJURY means a bodily injury that is the direct result of an accident and not related to
any other cause. Disability must begin while you are covered under the plan.

INJURY means a bodily injury that is the direct result of an accident and not related to
any other cause. Injury which occurs before you are covered under the plan will be
treated as a sickness. Disability must begin while you are covered under the plan.
INSURED means any person covered under a plan.

LAW, PLAN OR ACT means the original enactments of the law, plan or act and all
amendments.

LEAVE OF ABSENCE means you are temporarily absent from active employment for a
period of time that has been agreed to in advance in writing by your Employer.

Your normal vacation time or any period of disability is not considered a leave of
absence,

LIMITED means what you cannot or are unable to do,
MATERIAL AND SUBSTANTIAL DUTIES means duties that:

- are normally required for the performance of your regular occupation, and
- cannot be reasonably omitted or modified.

GLOSSARY-2 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000048
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4091 Page 50 of 63

MAXIMUM CAPACITY means, based on your restrictions and limitations, the greatest
extent of work you are able to do in your regular occupation, that is reasonably
available.

MAXIMUM CAPACITY means, based on your restrictions and limitations:

~ during the first 24 months of disability, the greatest extent of work you are able to do
in your regular occupation, that is reasonably available.

~ beyond 24 months of disability, the greatest extent of work you are able to do in any
occupation, that is reasonably available, for which you are reasonably fitted by
education, training or experience.

MAXIMUM PERIOD OF PAYMENT means the longest period of time Unum will make
payments to you for any one period of disability.

MENTAL ILLNESS means a psychiatric or psychological condition classified in the
Diagnostic and Statistical Manual of Mental Health Disorders (DSM), published by the
American Psychiatric Association, most current as of the start of a isability, Such
disorders inciude, but are not limited to, psychotic, emotional or behavioral disorders, or
disorders relatable to stress. If the DSM is discontinued or replaced, these disorders
will be those classified in the diagnostic manual then used by the American Psychiatric
Association as of the start of a disability.

MONTHLY BENEFIT means the total benefit amount for which an employee is insured
under this plan subject to the maximum benefit,

MONTHLY EARNINGS means your gross monthly income from your Employer as
defined in the plan.

MONTHLY PAYMENT means your payment after any deductible sources of income
have been subtracted from your gross disability payment.

OCCUPATIONAL SICKNESS OR INJURY means a sickness or injury that was caused
by or aggravated by any employment for pay or profit.

PART-TIME BASIS means the ability to work and earn between 20% and 80% of your
weekly earnings.

- For Long Term Disability:

PART-TIME BASIS means the ability to work and earn between 20% and 80% of your
indexed monthly earnings.

PART-TIME BASIS means the ability to work and earn between 20% and 80% of your
indexed monthly earnings.

PAYABLE CLAIM means a claim for which Unum is liable under the terms of the policy.
PHYSICIAN means:
~ @ person performing tasks that are within the limits of his or her medical license; and

~ @ person who is licensed to practice medicine and prescribe and administer drugs or
to perform surgery; or

GLOSSARY-3 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000049
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4092 Page 51 of 63

- @ person with a doctoral degree in Psychology (Ph.D. or Psy.D.) whose primary
practice is treating patients; or

~ @ person who is a legally qualified medical practitioner according to the laws and
regulations of the governing jurisdiction.

Unum will not recognize you, ar your spouse, children, parents or siblings as a
physician for a clairn that you send to us.

PLAN means a line of coverage under the policy.
POLICYHOLDER means the Empioyer to whom the policy is issued.

PRE-EXISTING CONDITION means a condition for which you received medical
treatment, consultation, care or services including diagnostic measures, or took
prescribed drugs or medicines for your condition during the given period of time as
stated in the plan.

RECURRENT DISABILITY means a disability which is:

- caused by a worsening in your condition; and
- due to the same cause(s) as your prior disability for which Unum made a Long Term
Disability payment.

REGULAR CARE means:

~ you personally visit a physician as frequently as is medically required, according to
generally accepted medical standards, to effectively manage and treat your disabling
condition(s); and

- you afe receiving the most appropriate treatment and care which conforms with
generaily accepted medical standards, for your disabling condition(s) by a physician
whose specialty or experience is the most appropriate for your disabling condition(s),
according to generally accepted medical standards,

REGULAR OCCUPATION means the occupation you are routinely performing when
your disability begins. Unum will look at your occupation as it is normally performed in
the national economy, instead of how the work tasks are performed for a specific
employer or at a specific location.

RETIREMENT PLAN means a defined contribution plan or defined benefit plan. These
are plans which provide retirement benefits to employees and are not funded entirely by
employee contributions. Retirement Plan includes but is not limited to any plan which is

part of any federal, state, county, municipal or association retirement system.

SALARY CONTINUATION OR ACCUMULATED SICK LEAVE means continued
payments to you by your Employer of all or part of your weekly earnings, after you
become disabled as defined by the Policy. This continued payment must be part of an
established plan maintained by your Employer for the benefit of all employees covered
under the Policy. Salary continuation or accumulated sick leave does not include
compensation paid to you by your Employer for work you actually perform after your
disability begins. Such compensation is considered disability earnings, and would be
taken into account in calculating your weekly payment.

SALARY CONTINUATION GR ACCUMULATED SIGK LEAVE means continued
payments to you by your Empioyer of all or part of your monthly eamings, after you

GLOSSARY-4 (1/1/2014) REV-14

UA-POL-LTD/STD-510638007-000050
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4093 Page 52 of 63

become disabled as defined by the Policy. This continued payment must be part of an
established plan maintained by your Employer for the benefit of all employees covered
under the Policy. Salary continuation or accumulated sick leave does not include
compensation paid to you by your Employer for work you actually perform after your
disability begins. Such compensation is considered disability earnings, and would be
taken into account in calculating your monthiy payment.

SELF-REPORTED SYMPTOMS means the manifestations of your condition which you
teil your physician, that are not verifiable using tests, procedures or clinical
examinations standardly accepted in the practice of medicine. Examples of self-reported
symptoms include, but are not limited to headaches, pain, fatigue, stiffness, soreness,
ringing in ears, dizziness, numbness and loss of energy.

SICKNESS means an illness or disease. Disability must begin while you are covered
under the plan.

SURVIVOR, ELIGIBLE means your spouse, if living; otherwise your children under age
20 equally.

TOTAL COVERED PAYROLL means the total amount of monthly earnings for which
employees are insured under this plan.

WAITING PERIOD means the continuous period of time (shown in each plan) that you
must be in active employment in an eligible group before you are eligible for coverage
under a plan.

WE, US and OUR means Unum Life Insurance Company of America.

WEEKLY BENEFIT means the total benefit arnount for which an employee is insured
under this plan subject to the maximum benefit.

WEEKLY EARNINGS means your gross weekly income from your Employer as defined
in the plan.

WEEKLY PAYMENT means your payment after any deductible sources of income have
been subtracted from your gross disability payment.

YOU means an employee who is eligible for Unum coverage.

GLOSSARY-5 (1/1/2014) REV-1

UYA-POL-LTD/STD-510638007-000051
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4094 Page 53 of 63

ERISA

Additional Summary Plan Description Information

if the policy provides benefits under a Plan which is subject to the Employee Retirement
Income Security Act of 1974 (ERISA), the following provisions apply. These provisions,
together with your certificate of coverage, constitute the summary plan description. The
summary plan description and the policy constitute the Plan. Benefit determinations are
controlled exclusively by the policy, your certificate of coverage and the information
contained in this document.

Name of Plan:
ProMedica Health Systerrs, Inc. Plan

Name and Address of Employer:
ProMedica Health Systerrs, Inc.
2142 North Cove Blvd.
Toledo, Ohio
43606

Plan Identification Number:
a. Employer IRS Identification #. XX-XXXXXXX
b. Plan#: 504

Type of Welfare Plan:
Disability Incorne

Type of Administration: _. .
The Plan is administered by the Plan Administrator. Benefits are administered by
the insurer and provided in accordance with the insurance policy issued to the
Pian.

ERISA Plan Year Ends:
December 31

Plan Administrator, Name,

Address, and Telephone Number:
ProMedica Health Systems, Inc.
2142 North Cove Blvd.
Toledo, Ohio
43606
(419) 471-4000

ProMedica Health Systerrs, Inc. is the Plan Administrator and named fiduciary of
the Pian, with authority to delegate its duties. The Plan Administrator may
designate Trustees of the Plan, in which case the Administrator will advise you
separately of the name, title and address of each Trustee.

Agent for Service of

Legal Process on the Plan:
ProMedica Health Systems, Inc.
2142 North Cove Bivd.
Toledo, Ohio
43806

ADDLSUM-1 (1/4/2014) REV-1

UA-POL-LTD/STD-510638007-000052
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4095 Page 54 of 63

Service of legal process may also be made upon the Plan Administrator, or a
Trustee of the Plan, if any.

Funding and Contributions:
he Plan is funded by insurance issued by Unurm Life Insurance Company of
America, 2211 Congress Street, Portland, Maine 04122 (hereinafter referred to
as "Unum') under policy number 510638 007. Contributions to the Plan are
made as stated under “WHO PAYS FOR THE COVERAGE’ in the Certificate of
overage.

EMPLOYER'S RIGHT TO AMEND THE PLAN

The Employer reserves the right, in its sole and absolute discretion, to amend,
modify, or terminate, in whole or in part, any or all of the provisions of the Plan
(including any related documents and underlying policies), at any time and for any
reason or no reason. Any amendment, modification, or termination must be in
wriling and endorsed on or attached to the Plan.

EMPLOYER'S RIGHT TO REQUEST POLICY CHANGE

The Employer can request a policy change. Only an officer or registrar of Unum can
approve a change. The change must be in writing and endorsed on or attached to
the policy.

MODIFYING OR CANCELLING THE POLICY OR A PLAN UNDER THE POLICY
The policy or a plan under the policy can be cancelled:

- by Unurn; or
« by the Employer.

Unum may cancel or modify the policy or a plan if:

- there is less than 75% participation of those eligible employees who pay all or part
of their premium for a plan; or

- there is less than 100% participation of those eligible employees for an Employer
paid plan;

- the -mployer does not promptly provide Unum with information that is reasonably
required;

- the Employer fails to perform any of its obligations that relate to the policy;

- fewer than 10 employees are insured under a plan;

- the premium is not paid in accordance with the provisions of the policy that specify
whether the Employer, the employee, or both, pay(s) the premiums;

- the Employer does not promptly report to Unurn the names of any employees who
are added or deleted from the eligible group;

- Unum determines that there is a significant change, in the size, occupation or age
of the eligible group as a result of a corporate transaction such as a merger,
divestiture, acquisition, sale, or reorganization of the Employer and/or its
employees; or

~ the Employer fails to pay any portion of the premium within the 31 day grace
period.

ADDLSUM-2 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000053
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4096 Page 55 of 63
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4097 Page 56 of 63

under Section 502(a) of ERISA following an adverse determination from Unum on
appeal: and

~ disciose any internal rule, guidelines, protocol or similar criterion relied on in
making the adverse determination (or state that such information will be provided
free of charge upon request).

Notice of the determination may be provided in written or électronic form. Electronic
notices will be provided in a form that complies with any applicable legal
requirements.

APPEAL PROCEDURES

You have 180 days from the receipt of notice of an adverse benefit determination to
file an appeal. Requests for appeals should be sent to the address specified in the
clair denial, A decision on review will be made not later than 45 days following
receipt of the written request for review. If Unum determines that special
circumstances require an extension of time for a decision on review, the review
period may be extended by an additional 45 days (90 days in total). Unum will notify
you in writing if an additional 45 day extension is needed.

lf an extension is necessary due to your failure to submit the information necessary
to decide the appeal, the notice of extension will specifically describe the required
information, and you will be afforded at least 45 days to provide the specified
information. If you deliver the requested information within the time specified, the 45
day extension of the appeal period will begin after you have provided that
information. {f you fail to deliver the requested information within the time specified,
Unum may decide your appeal without that information.

You will have the opportunity to submit written comments, documents, or other
information in support of your appeal. You will have access to all relevant
documents as defined by applicable U.S. Department of Labor regulations. The
review of the adverse benefit determination will take into account all new
information, whether or not presented or available at the initial determination. No
deference will be afforded to the initial determination.

The review will be conducted by Unum and will be made by a person different from
the person who made the initial determination and such person will not be the
original decision maker's subordinate. In the case of a claim denied on the grounds
of a medical judgment, Unum will consult with a health professional with appropriate
training and experience. The health care professional who is consulted on appeal
will not be the individual whe was consulted during the initial determination or a
subordinate. If the advice of a medical or vocational expert was obtained by the
Plan in connection with the denial of your claim, Unum will provide you with the
names of each such expert, regardless of whether the advice was relied upon.

A notice that your request on appeal is denied will contain the following information:
- the specific reason(s) for the determination;

- a reference tothe specific Pian provision(s) on which the determination is based,

ADDLSUM-4 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000055
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4098 Page 57 of 63

a staternent disclosing any internal rule, guidelines, protocol or similar criterion
relied on in making the adverse determination (or a statement that such
information will be provided free of charge upon request);

- a statement describing your right to bring a lawsuit under Section 502(a) of ERISA
if you disagree with the decision,

- the statement that you are entitled to receive upon request, and without charge,
reasonable access to or copies of all documents, records or other information
relevant to the determination, and

- the statement that "You or your plan may have other voluntary alternative dispute
resolution options, such as mediation. One way to find out what may be available
is to contact your local U.S. Department of Labor Office and your State insurance
regulatory agency”.

Notice of the determination may be provided in written or electronic form. Electronic
notices will be provided in a form that complies with any applicable lega!
requirements.

Unless there are special circumstances, this administrative appeal process must be
completed before you begin any legal action regarding your claim.

YOUR RIGHTS UNDER ERISA

As a participant in the Plan you are entitled to certain rights and protections under
the Employee Retirement Income Securily Act of 1974 (ERISA). ERISA provides
that all Plan participants shall be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator's office and at other specified
locations, ail documents governing the Plan, including insurance contracts, and a
copy of the latest annual report (Form 5500 Series) filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts, and copies of the
jatest annual report (Form 5500 Series) and updated summary plan description.
The Plan Administrator may make a reasonable charge for the copies.

Receive a summary of the Plan's annual financial report, The Plan Administrator is
required by law to furnish each participant with a copy of this summary annual
report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate your Plan, called "fiduciaries" of the Plan, have a duty to do so

prudently and in the interest of you and other Plan participants and beneficiaries. No
one, including your Employer or any other person, ray fire you or otherwise

ADDLSUNM-5 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000056
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4099 Page 58 of 63

discriminate against you in any way to prevent you from obtaining a benefit or
exercising your rights under ERISA.

Enforce Your Rights

Hf your claim for a benefit is denied or ignored, in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report from
the Plan and do not receive them within 30 days, you may file suit in a federal court.
In such a case, the court may require the Plan Administrator to provide the materials
and pay you up to $170 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the Plan Administrator.

lf you have a claim for benefits that is denied or ignored, in whole or in part, you may
file suil in a state or federal court. ff it should happen that Plan fiduciaries misuse
the Plan's money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court. The court will decide who should pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and fees, if,
for example, it finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator, IF you have any questions about this statement or about your rights
under ERISA, or f you need assistance in obtaining documents frorn the Plan
Administrator, you should contact the nearest office of the Employee Benefits

Security Administration, U.S. Department of Labor, listed in your telephone directory
or the Division of Technical Assistance and inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your tights
and responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.

OTHER RIGHTS

Unurn, for itself and as claims fiduciary for the Plan, is entitled to legal and equitable
telief to enforce its right to recover any benefit overpayments caused by your receipt
of disability earnings or deductible sources of incorne from a third party. This right of
recovery is enforceable even if the amount you receive from the third party is less
than the actual loss suffered by you but will not exceed the benefits paid you under
the policy. Unum and the Plan have an equitable lien over such sources of income
until any benefit overpayments have been recovered in full.

DISCRETIONARY ACTS
The Plan, acting through the Plan Administrator, delegates to Unum and its affiliate
Unurn Group discretionary authority to make benefit determinations under the Plan.

Unum and Unum Group may act directly or through. their employees and agents or
further delegate their authority through contracts, letters or other documentation or

ADDLSUM-6 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000057
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4100 Page 59 of 63

procedures to other affiliates, persons or entities. Benefit determinations include
determining eligibility for benefits and the amount of any benefits, resolving factual
disputes, and interpreting and enforcing the provisions of the Pian. All benefit
determinations must be reasonable and based on the terms of the Pian and the facts
and circumstances of each claim.

Once you are deemed to have exhausted your appeal rights under the Plan, you
have the right to seek court review under Section 502(a) of ERISA of any benefit

determinations with which you disagree. The court will determine the standard of
review it will apply in evaluating those decisions.

ADDLSUM-7 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000058
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4101 Page 60 of 63

Unum's Commitment to Privacy

Unum understands your privacy is important. We value our relationship with you and
are committed to protecting the confidentiality of nonpublic personal information (NPI).
This notice explains why we collect NPI, what we do with NPI and how we protect your
privacy.

Collecting Information

We coliect NPI about our customers to provide them with insurance products and
services. This may include telephone number, address, date of birth, occupation,
income and health history. We may receive NPI from your applications and forms,
medical providers, other insurers, employers, insurance support organizations, and
service providers.

Sharing Information

We share the types of NPI described above primarily with people who perform
insurance, business, and professional services for us, such as helping us pay claims
and detect fraud. We may share NPI with medical providers for insurance and treatment
purposes. We may share NPI with an insurance support organization. The organization
may retain the NPI and disclose it to others for whorr it performs services. In certain
cases, we may share NPI with group policyholders for reporting and auditing purposes,
We may share NPI with parties to a proposed or final sale of insurance business or for
study purposes, We may also share NPI when otherwise required or permitted by law,
such as sharing with governmental or other legal authorities. When legally necessary,
we ask your permission before sharing NFI about you. Our practices apply te our
former, current and future customers.

Please be assured we do not share your health NPI to market any product or service.
We also do not share any NPI to market non-financial products and services. For
example, we do not sell your name to catalog companies.

The law allows us to share NPI as described above (except health information) with
affiliates to rnarket financial products and services, The law does not allow you to
restrict these disclosures. We may also share with cornpanies that help us market our
insurance products and services, such as vendors that provide mailing services to us.
We may share with other finaricial institutions to jointly market financial products and
services, When required by law, we ask your permission before we share NPI for
marketing purposes.

When other companies help us conduct business, we expect them to follow applicable
privacy laws. We do not authorize them to use or share NPI except when necessary to
conduct the work they are performing for us or to meet regulatory or other governmental
requirements.

Unum companies, including insurers and insurance service providers, may share NPI
about you with each other. The NPI might not be directly related to our transaction or
experience with you. It may include financial or other personal information such as
employment history. Consistent with the Fair Credit Reporting Act, we ask your
permission before sharing NPI that is not directly related to our transaction or
experience with you.

Safeguarding Information

We have physical, electronic and procedural safeguards that protect the confidentiality
and security of NPI. We give access only to employees who need to know the NPI to
provide insurance products or services to you.

GLB-1 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000059
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4102 Page 61 of 63

Access to Information _ —

You may request access to certain NPI we collect ta provide you with insurance
products and services. You must make your request in writing and send it to the
address below. The letter shouid include your full name, address, telephone number
and policy number if we have issued a policy. If you request, we will send copies of the
NPI to you. If the NPI includes health information, we may provide the health
information to you through a health care provider you designate. We will also send you
information related te disclosures. We may charge a reasonable fee to cover our
copying costs.

This section applies to NPI we collect to provide you with coverage. It does not apply to
NFI we coliect in anticipation of a claim or civil or criminal proceeding.

Correction of Information

If you believe NPI we have about you is incorrect, please write to us. Your letter should
include your full name, address, telephone number and policy number if we have issued
a policy. Your letter should also explain why you believe the NPI is inaccurate. if we
agree with you, we will correct the NPI and notify you of the correction. We will also
notify any person who may have received the incorrect NPI frorn us in the past two
years if you ask us to contact that person.

If we disagree with you, we will tell you we are not gong to make the correction. We will
give you the reason(s) for our refusal, We will also tell you that you may submit a
staternent to us. Your statement should iriclude the NPI you believe is correct. It should
also include the reason(s) why you disagree with our decision not to correct the NPI in
our files. We will file your statement with the disputed NPI. We will include your
statement any time we disclose the disputed NPI. We will also give the statement to any
person designated by you if we may have disclosed the disputed NPI to that persen in
the past two years.

Coverage Decisions .
if we decide not to issue coverage to you, we will provide you with the specific reason(s)
for our decision. We will also tell you how to access and correct certain NPI.

Contacting Us

For additional information about Unum's commitment to privacy and to view a copy of
our HIPAA Privacy Notice, please visit eae. MU COMUDE NC or www.coloniallife.com
or write to: Privacy Officer, Unum, 2211 Congress Street, , Portland, Maine 04722.
We reserve the right to modify this notice. We will provide you with a new notice if we
make material changes to our privacy practices.

Unum is providing this notice to you on behalf of the following insuring companies: Unum Life Insurance

Company of America, First Unum Life Insurance Company, Provident Life and Accident Insurance

Company, Provident Life and Casualty insurance Campany, Colonial Life & Accident Insurance

company, The Paul Revere Life Insurance Company and The Paul Revere Variable Annuity Insurance
ompany.

Unum Is @ registered trademark and marketing brand of Unum Group and its insuring subsidiaries.

MK-1883 (2-41)

GLB-2 (1/4/2014) REV-1

UA-POL-LTD/STD-510638007-000060
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4103 Page 62 of 63

NOTICE CONCERNING COVERAGE LIMITATIONS AND
EXCLUSIONS UNDER THE OHIO LIFE AND HEALTH
INSURANCE GUARANTY ASSOCIATION ACT

Residents of Ohie who purchase life insurance, annuities or health insurance should
know that the insurance companies licensed in this state to write these types of
insurance are members of the Ohio Life and Heaith Insurance Guaranty Association.
The purpose of this association is to assure thal policyholders will be protected, within
limits, in the unlikely event that a member insurer becomes financially unable to meet its
obligations. If this should happen, the guaranty association will assess its other
member insurance companies for the money to pay the claims of insured persons who
live in this state and, in some cases, to keep coverage in force. The valuable extra
protection provided by these insurers through the guaranty association is not unlimited,
however. And, as noted in the box below, this protection is.not a substitute for
consumers' care in selecting. companies that are well-managed and financially stable.

The Ohio Life and Health Insurance Guaranty Association may not provide
coverage for this policy. If coverage Is provided, it may be subject to substantial
limitations or exclusions, and require continued residency in Ohio. You should
not rely on coverage by the Ohio Life and Health insurance Guaranty Association
in selecting an Insurance company or In selecting an insurance policy.

Coverage Is NOT provided for your policy or any portion of it that is not
guaranteed by the insurer or for which you have assumed the risk, such as
variable contract sold by prospectus. Your should check with your Insurance
company representative to determine if you are only covered in part or not
covered at ail.

insurance companies or their agents are required by law to give or send you this

ted by law
[fo purchase

  

 

 

Ohio Life and Health Insurance Guaranty Association
4840 Mackenzie Drive
Columbus, Ohic 43220

Ohio Department of Insurance
50 W. Town St, 3rd Fleer, Ste. 300
Columbus, Ohio 43215

The state law that provides for this safety-net coverage is called the Ohio Life and
Health Guaranty Association Act. On the back of this page is.a brief summary of this
law's coverages, exclusions and limits. This summary does not cover all provisions of
the law, nor daes itin any way change anyone's rights or obligations under the act or
the rights or obligations of the guaranty association.

COVERAGE

Generally, individuals will be protected by the life and health insurance guaranty
association if they live in Ohio and hold a life or health insurance contract, annuity
contract, unallocated annuity contract, or if they are insured under a group insurance

contract, issued by a member insurer. The beneficiaries, payees or assignees of
insured persons are protected as well, even if they live in another state.

GUAR-1 (1/1/2014) REV-1

UA-POL-LTD/STD-510638007-000061
Case 4:19-cv-11358-SDD-DRG ECF No. 10-2 filed 08/19/19 PagelD.4104 Page 63 of 63

EXCLUSIONS FROM COVERAGE
However, persons holding such policies are not protected by this association if:

- they are eligible for protection under the laws of another state (this may occur when
the insolvent insurer was incorporated in another state whose guaranty association
protects insureds who live outside that state),

- the insurer was not authorized to do business in this state;

- their policy was issued by a medical, heatth or dental care corporation, an HMO, a
fraternal benefit society, a mutual protective association or similar plan in which the
policyholder is subject to future assessments, or by an insurance exchange.

The association also doses not provide coverage for:

any policy or portion of a policy which is not guaranteed by the insurer or for which the
individual has assumed the tisk, such as variable contract sold by prospectus,

any policy of reinsurance (unless an assumption certificale was Ssued).

interest rate yields that exceed an average rate;

dividends;

credits given in connection with the administration of a policy by a group
contractholder;

employers’ plans to the extent they are self-funded (that is, not insured by an
insurance company, even if an insurance company administers them),

LIMITS ON AMOUNT OF COVERAGE

The act also limits the amount the association is obligated to pay out: The association
cannot pay more than what the insurance company would owe under a policy or
contract. Also, for any one insured life, the association will pay a maximum of $300,000
- no matter how many policies and contracts there were with the same company, even if
they provided different types of coverages. Within this overall $300,000 limit, the
association will not pay more than $100,000 in cash surrender values, $100,000 in
health insurance benefits, $250,000 in present value of annuities, of $300,000 in life
insurance death benefits - again, no matter how many policies and contracts there were
with the same company, and no matter how many different types of coverages.

Note to benefit plan trustees or other holders of unallocated annuities (GiCs,
DACS, etc.) covered by the act: for unallocated annuities that fund governmental!
retirement plans under Sec. 401, 403() or 457 of the Internal Revenue Code, the limit
is $250,000 in present value of annuity benefits including net cash surrender and net
cash withdrawal per participating individual. In no event shall the association be liable
to spend more than $300,000 in the aggregate per individual. For covered unallocated
annuities that fund other plans, a special limit of $1,000,000 applies to each
contractholider, regardless of the number of contracts held with the same company or
number of persons covered. In all cases, of course, the contract limits also apply.

For more information about the Life and Health Insurance Guaranty Association, visit our website
at: olhiga.org.

GUAR-2 (1/1/2014) REV-1

UA-POL-LTD/STD-5 10638007 -000062
